Case: 08-50751     Document: 00511013410          Page: 1    Date Filed: 01/27/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                          January 27, 2010
                                     No. 08-50751
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

JASON JEROME WILLIAMS,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:07-CR-15-2


Before REAVLEY, DAVIS, and HAYNES, Circuit Judges.
PER CURIAM:*
        Jason Jerome Williams appeals the district court’s denial of his motion to
reduce his sentence under 18 U.S.C. § 3582(c)(2). Williams pleaded guilty to
possession with intent to distribute crack cocaine and was sentenced to 51
months of imprisonment after receiving a downward departure under U.S.S.G.
§ 5K1.1. Williams sought the reduction based on amendments to the Sentencing
Guidelines that reduced the offense levels for crimes involving crack cocaine.
His 51-month sentence was at the top of the amended guideline range.

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 08-50751    Document: 00511013410 Page: 2         Date Filed: 01/27/2010
                                 No. 08-50751

      Williams contends that his sentence is greater than necessary to achieve
the goals of 18 U.S.C. § 3553(a) because the court gave inadequate weight to his
post-incarceration conduct and overstated the seriousness of his offense, his
criminal history, and his potential danger to society. The decision whether to
reduce a sentence under § 3582(c)(2) is reviewed for abuse of discretion. United
States v. Doublin, 572 F.3d 235, 237 (5th Cir.), cert. denied, 130 S. Ct. 517 (2009).
Under that well-established standard, we may not simply substitute our
judgment for that of the sentencing court. Rita v. United States, 551 U.S. 338,
364 (2007).
      The district court did not abuse its discretion but gave due consideration
to the motion as a whole and the § 3553(a) factors.          See United States v.
Whitebird, 55 F.3d 1007, 1010 (5th Cir. 1995); United States v. Shaw, 30 F.3d 26,
29 (5th Cir. 1994) (affirming the denial of a § 3582(c)(2) motion where “implicitly,
the district court considered at least some of the factors set forth in § 3553(a)”).
Williams merely asks us to substitute his opinion of the sentence for the district
court’s opinion. We may not do so. See Rita, 551 U.S. at 364. The judgment of
the district court is AFFIRMED.




                                         2